Per Curiam.

It is petitioner’s contention in this case that he was arrested and held five days until he confessed. He was then taken before a magistrate, at which time he pleaded guilty. Subsequently, the indictment was returned, and he pleaded guilty to this charge without counsel. He contends that the court did not advise him of his right to counsel or offer him counsel, and that he did not waive counsel. Petitioner introduced into evidence a letter from the clerk of courts that there is no written waiver of counsel in the files in relation to petitioner.
The trial judge being deceased, respondent introduced into evidence a copy of the judge’s bench calendar for the September term of 1954. This calendar reads as follows:
“Dec. 18, 1954: Deft, in court. Rights explained.
“Plead guilty. Ref. to Prob. Dept. Remanded.”
Thus, we have a statement in the judge’s handwriting, made *118in the ordinary course of performance of his judicial duties, that he explained to petitioner his rights. This statement is much broader than that involved in Conlan v. Haskins, Supt., 177 Ohio St. 65, in which it was stated in the journal that petitioner’s constitutional rights were explained. “Rights explained” would certainly include statutory as well as constitutional rights and an indigent accused in Ohio has had the statutory right to the appointment of counsel at state expense for over 100 years.
In opposition to the evidence of the state, we have the uncorroborated statement of the petitioner made 11 years after the event occurred.
In weighing testimony a court necessarily must take into consideration the credibility of witnesses. In determining credibility the court may take into consideration the criminal record of a witness. Section 2945.42, Revised Code. The court may take into consideration also the time which has elapsed since the happening of the event to which the testimony is related inasmuch as time may well affect the accuracy of memory. Likewise, failure to raise a claim, for many years and until after the death of those who could have testified as to facts bearing on validity of the claim, may raise reasonable doubts as to the credibility of the one asserting the claim.
In the instant case, even ignoring the extensive juvenile record of the petitioner which included the commission of felonies, petitioner has a conviction for breaking and entering in the day season while on parole from his present conviction. Also petitioner is testifying to events which occurred 11 years ago.
On the evidence before us, we find that the trial judge performed his statutory duty to inform petitioner of his right to counsel at state expense and that petitioner thereafter waived his right to such counsel.
This case is completely dissimilar to the situation presented in Gates v. Haskins, Supt., 3 Ohio St. 2d 27, in which there was no evidence that petitioner’s right to an attorney was explained to him and the trial judge could not state that he followed a definite procedure in criminal cases in explaining to the accused his right to counsel.
*119So far as petitioner’s claim of illegal detention and coerced confession is concerned, petitioner pleaded guilty, and the confession was not used against him. The mere fact that it may have existed does not affect the validity of petitioner’s present detention. Caldwell v. Haskins, Supt., 176 Ohio St. 261; and Graves v. Maxwell, Warden, 1 Ohio St. 2d 133.
Petitioner has failed to substantiate his contentions.

Petitioner remanded to custody.

Taft, C. J., Zimmerman, Matthias, Herbert, Schneider and Brown, JJ., concur.